DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimers filed on 30 June 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on US application number 16/593691, 16/593703, 16/593741 and 16/593834 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 112
The previous 35 USC 112 rejections have been withdrawn due to Applicant’s amendments.
Allowable Subject Matter
Claims 1-6 and 8-14 are allowed.
The following is an examiner’s statement of reasons for allowance: In regards to claim(s) 1, prior art does not explicitly disclose, teach or suggest a system for providing inert gas to a protected space comprising an electrochemical cell, a cathode fluid flow path with an inlet and an outlet, an anode fluid flow path with an inlet and an outlet, a cathode supply fluid flow path between an air source and the cathode fluid flow path inlet, an anode supply fluid flow path between a water source and the anode fluid flow path inlet, a process water fluid path including a liquid-gas separator, the separator including an inlet and a liquid outlet each in operative fluid communication with the process water fluid flow path, and a gas outlet that discharges gas removed, a sensor configured to directly or indirectly measure dissolved oxygen content of process water that enters the gas-liquid separator, and a controller configured to provide a target response of the sensor through control of a flow rate of the process water or a temperature of process water, or both.  Rheaume (US 20170167037 A1) as submitted on Applicant's Information Disclosure Statement on 27 October 2020 is the closest prior art, but does not explicitly disclose a sensor configured to directly or indirectly measure dissolved oxygen content of process water that enters the gas-liquid separator, and a controller configured to provide a target response of the sensor through control of a flow rate of the process water or a temperature of process water, or both.  Instant claim 14 defines over the prior art as Rheaume does not explicitly disclose a method of controlling a flow rate of process water or a temperature of process water, or both a flow rate and a temperature of process water, to provide a target level of dissolved oxygen in the process water.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A SMITH whose telephone number is (571)272-8760. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS A SMITH/Primary Examiner, Art Unit 1794